                                                                               JS-6


 1                         UNITED STATES DISTRICT COURT
 2                        CENTRAL DISTRICT OF CALIFORNIA
 3                                SOUTHERN DIVISION
 4
     CAO GROUP, INC.,                             Case No. 8:18-CV-00133-DOC-AGR
 5

 6         Plaintiff,
                                                  ORDER TO DISMISS CASE WITH
               vs.
 7                                                PREJUDICE [52]
 8 BIOLASE TECHNOLOGY, INC.,
                                                  Honorable David O. Carter
 9
           Defendant.
10

11

12
           Having considered the Parties’ Stipulation of Voluntary Dismissal with
13
     Prejudice, the Court hereby DISMISSES this case, including all claims and any
14
     counterclaims, WITH PREJUDICE. Each Party shall bear its own costs and
15
     attorneys’ fees.
16

17
                  It is so ORDERED.
18

19
             January 31
     DATED: ________________, 2019
20

21
                                          By: ___________________________
22                                              Honorable David O. Carter
                                                U.S. District Judge
23

24

25

26

27

28


                                              1
